DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	With respect to claim 1, the prior art on record does not teach or fairly suggest the combination of the limitations: “cloud-based storage circuitry configured to: store a library of reusable features for controls assessment audits for a plurality of computer domains;  cloud-based control circuitry configured to: receive, at a control manager application, a first user input initiating a first automated controls assessment audit of a first audit area;  determine, at the control manager application, a first domain of the plurality of computer domains corresponding to the first audit area;  determine, at the control manager application, a
first API-based agent of a plurality of API-based agents corresponding to the first domain for performing the first automated controls assessment audit;  receive, at the control manager application, a first response, from the first API-based agent, to the first automated controls assessment audit;  and process, at the control manager application, the first response using the library of reusable features to generate a first result of the first automated controls assessment audit;  cloud-based I/O circuitry configured to: generate for display, on a display 
display, on the display device, a second instance of the user interface comprising the first result, wherein the first result comprises an outcome of the first automated controls assessment audit.”
	With respect to claims 2 and 12, the prior art on record does not teach or fairly suggest the combination of the limitations: “receiving, using control circuitry, at a first instance of a user interface of a control manager application, a first user input initiating a first automated controls assessment audit of a first audit area;  determining, using the control circuitry, a first domain of a plurality of computer domains corresponding to the first audit area;  determining, using the control circuitry, a first API-based agent of a plurality of API-based agents corresponding to the first domain for performing the first automated controls 
assessment audit; receiving a first response, from the first API-based agent, to the first automated controls assessment audit; processing the first response, using a library of reusable features for controls assessment audits for the plurality of computer domains, to generate a first result of the first automated controls assessment audit; and generating for display, on a display device, a second instance of the user interface, wherein the second instance comprises the first result.” Claims 3-11 and 13-20 depend on claims 2 and 12 respectively and are allowed with the same rationale thereto. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEEMNET W DADA whose telephone number is (571)272-3847.  The examiner can normally be reached on Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BEEMNET W. DADA
Primary Examiner
Art Unit 2435



 /BEEMNET W DADA/ Primary Examiner, Art Unit 2435